 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDconfer the benefits of a certification on the Petitioner, if it wins theelectionIn sum, I find nothing in the recoid or the majority's decision tojustify discarding Board policy and substituting the parties' agree-ment for the Board's informed and considered judgment respectingunit determinationsAccordingly, I dissent from the majority'sDecision and Direction of ElectionMEMBERFANNING took no part in the consideration of the aboveDecision and Direction of ElectionFlatbush General HospitalandLocal 144, Hotel andAlliedService Employees Union, Building Service Employees Interna-tionalUnion,AFL-CIOCase No 3-RM-1064 January 13,1960DECISION AND ORDERUpon a petition duly filed under Sections 9(c) and 8(b) (7) (C) ofthe National Labor Relations Act, a hearing was held before James JGraham, hearing officer iThe hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmedThe Union moved to dismiss the petition on the grounds,inter alga,that the Employer is a proprietary hospital not engaged in commerce,and that even if statutory jurisdiction is found to exist, the impactof the operations of proprietary hospitals such as the Employer isinsufficient to warrant assertion of jurisdiction by the BoardTheEmployer opposes the motion on the grounds that the New York StateLabor Relations Board decided, in three cases involving proprietaryhospitals, that the operations of such hospitals affected commerce tosuch an extent that it was without jurisdiction,a and that, in the cir-cumstances, the National Labor Relations Board should assert juris-diction in the instant proceedingThe Employer is a private or proprietary hospital located inBrooklyn, New York It is owned and operated by Dr Samuel BBerson under a license issued by the State of New YorkThe hos-pital has 111 beds and employs about 140 employees It has been inIIt is stipulated that the Union began to picket the Employer for recognition onNovember 13, 1959On November 17, the Employer filed a charge in Case No 2-CP-4,alleging a violation of Section 8(b) (7) (C) of the amended ActThe instant petition wasfiledon November 20 for an expedited election pursuant to the first proviso of Sec-tion 8(b) (7) (C)The Regional Director, under the authority of Section 10123 kc) ofthe Board s Statements of Procedure ordered the hearing which was held herein2 SeeHunts Points Hospital,22 SLRB No 18MedicalArts Sanmtorvuns, 22SLRBNo 19,andBrunswick Honse, Inc,22SLRB No 41 The Petitioner has filed a petitionwith the New York State Labor Relations Board for an election among the employees ofthe Employer in the unit which it claims to represent, which petition is still pending126 NLRB No 22 FLATBUSH GENERAL HOSPITAL145operation since August 26, 1959During the period from its open-ing until the November 27 hearing date, according to the estimates ofDr Berson, its gross revenues were about $140,000 and its purchasesof supplies, me4Tcm s,and materials for operations were valued atapproximately $58,000, of which amount about $34,000 worth camedirectly or indirectly from out-of-State.Dr Berson estimated thatthe Employers annual gross volume of business, at projected fullcapacity operation of 100 beds, would be one million dollarsMostof the Employer's patients are clients of Associated Hospital Serviceof Greater New York and covered by a Blue Cross plan,some arecovered under the New York State Workmen's Compensation Law,and some are insured by other insurance companiesHowever, mostpatients are local residentsAccording to the American Hospital Association Guide,3 out of1,034 known proprietary hospitals, there are 91, or about 9 percent ofthe total, which have 100 beds or more, there are 195, or 19 percent,with 50 to 99 beds, and 748 or 70 percent, with under 50 bedsThestatistics in this Guide indicate that expenses per patient-day do notvary substantially from smaller to_larger proprietary hospitals andthe number of employees employed is in direct proportion,to the sizeof the hospitalIn the past, the Board has asserted jurisdiction over proprietaryhospitals only where the hospital was located m the District of Co-lumbia,4 where the operations of the hospital vitally affected nationaldefense,' and where the hospital was an integral part of the establish-ment whose operations met the Board's jurisdictional standards'The instant case for the first time raises the question whether theBoard has legal jurisdiction over proprietary hospitals in situationsother than those above classified and, if so, whether it should beassertedWe are satisfied that the Employer has sufficient inflow of goodsfrom out-of-State to meet the requirements for a finding of legaljurisdictionHowever, we are of the opinion that the operationsof this class of proprietary hospitals, although not wholly unrelatedV commerce, are essentially local in nature and therefore, the effecton commerce of labor disputes involving such hospitals is not sub-stantial enough to warrant the exercise of the Board's jurisdictionOur conclusion that such hospitals are local in character -rests pr1-t3 August 1959 issue4 SeeThe CentralDispensary& EmergencyHospital,44 NLRB 533,see alsoTheWestchesterCorporation,124 NLRB 194See HospitalHato Tepas,Inc,111 NLRB 155SeeGeneral Electric Company, Kadlec Hospital,89 NLRB 1247,Kennecott CopperCorporation,99 NLRB 748554461-60-vol 126-11 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDmarily on the facts that they service local residents and that theiroperations are subject to close regulation by the States for the pro-tection of the health and safety of their residents.The Employer contends that nonassertion of jurisdiction by theBoard will leave hospitals of its type in a legal "no-man's land,"especially in view of the determination of the New York State LaborRelations Board that it is without jurisdiction.However, since therecent amendments to the Act, such arguments have lost their per-suasive force.Congress provided, in Section 14(c) (1) of theamended Act, that :The Board, in its discretion, may, by rule of decision . . . declineto assert jurisdiction over any labor dispute involving any classor category of employer, where, in the opinion of the Board, theeffect of such labor dispute on commerce is not sufficiently substan-tial to warrant the exercise of jurisdiction: Provided, that theBoard shall not decline to assert jurisdiction over any labor dis-pute over which it would assert jurisdiction under the standardsprevailing upon August 1, 1959.As the Board on August 1, 1959, had no standard under which itwould have asserted jurisdiction over proprietary hospitals, exceptin the three types of cases hereinbefore described, it is clear that theAct gives authorization for the policy it now adopts.'Moreover, our declination of jurisdiction over hospitals in this classwill not leave their labor relations in a legal no-man's land, for Con-gress has specifically provided for State assumption of jurisdictionin situations where the Board does not assert its legal jurisdiction.8As stated above, in view of the public health and safety involved intheir operations, hospitals are subject to State regulation in a numberof particulars.The Employer, as a proprietary hospital, must belicensed by the State of New York, and all of its employees, profes-sional and nonprofessional, must meet qualifications imposed by theState. It is likely, therefore, that when labor disputes arise involvingthe operations of such proprietary hospitals, the States will act toregulate the disputes. Indeed, for this reason, we anticipate no sub-stantial interference with commerce as a result of labor disputes af-fecting the operations of this class of employers.Upon the foregoing, we find that it would not effectuate the poli-cies of the Act to assert jurisdiction over the Employer.Accordingly,the Union's motion to dismiss is hereby granted.[The Board dismissed the petition.]4 SeeHialeahRace Course,Inc.,125 NLRB 388.8Section 14(c) (2) of the Act,as amendedby PublicLaw 86-257,86th Congress.